DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Van Den Ende (PGPub 20200085178).
With regards to claim 1, Van Den Ende teaches a replacement toothbrush head (see figure below), comprising: a sleeve including a longitudinal length, a first end and a second end opposite said first end, said first end having a head supporting a plurality of cleaning elements extending from said head, said second end forming an opening extending along said longitudinal length for the insertion of a drive shaft; and an attachment portion including a coupling element (32) and a spring clip member, said coupling element including a base end, a distal end extending into said opening in said second end of said sleeve, and a sidewall extending between said base end and said distal end, said distal end facing said first end of said sleeve, said coupling element including a drive shaft opening for receiving at least a portion of the drive shaft, said spring clip member including a base (end surface of the spring) and at least one spring clip arm (one of the arms that extend from the base surface) extending from a first side of said base, said first side of said base extending over at least a portion of said distal end of said coupling member, said at least one spring clip arm extending over and biased against said sidewall such that a portion of said sidewall is flexed inwardly for retention of the drive shaft.
[AltContent: textbox (spring)]
[AltContent: arrow]
[AltContent: textbox (Sleeve with opening)]
[AltContent: textbox (Base end and open end of coupling member)][AltContent: textbox (Side wall and  bridge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Base of spring)][AltContent: arrow]
    PNG
    media_image1.png
    250
    547
    media_image1.png
    Greyscale


[AltContent: textbox (arm)]
[AltContent: textbox (Structure for interfitting or keyed shape)]



	

     With regards to claim 2, the coupling element includes a flexible bridge portion partially spaced from the side wall, wherein the arm is aligned on the bridge portion and causes the bridge to flex inwardly.  
     With regards to claim 3, the spring clip base has a second side (right portion of spring) opposite first side (left portion of spring), wherein the spring clip base has a tab extending from the second side (other spring arm).
     With regards to claim 5, the coupling member includes structure for interfitting with the second end of the sleeve (see above figure).
     With regards to claim 9, see figure above, a replacement toothbrush head, comprising: a hollow tube (sleeve) having a brush at one end and a drive shaft receptacle at the opposite end, said tube having a longitudinal axis, said receptacle extending into said tube along said longitudinal axis from a mouth (opening on right side of sleeve) at a tube end to a shoulder (not shown but it is the left most portion of the head) spaced from said mouth within the tube along said longitudinal axis; a coupling member (32) inserted into the receptacle, said coupling member having an open end, a distal end, and a sidewall extending between said distal end and said open end, said distal end facing said shoulder, said sidewall including a flexible region, said coupling member defining an interior space with a keyed shape for preventing rotation of a drive shaft inserted into the coupling member and receptacle; and a spring clip positioned between said receptacle and said coupling member, said spring clip having a base and a pair of spring arms extending from said base, said base overlying said distal end of said coupling member and positioned between said distal end and said shoulder, said spring arms overlying at least a portion of said sidewall, at least one of said spring arms engaging said flexible region of said sidewall and flexing said flexible region toward said interior space of said coupling member.
     With regards to claim 15, see figure above, a system for attachment of a replacement toothbrush head onto an electric toothbrush drive, comprising: a drive shaft capable of being driven to oscillate at a desired frequency, said drive shaft extending along a longitudinal axis, said drive shaft having an external surface defining a keyed shape; a replacement brush head including a hollow tube having a brush at one end and a drive shaft receptacle at the opposite end, said tube extending along said longitudinal axis, said receptacle extending into said tube along said longitudinal axis from a mouth at a tube end to a shoulder (figure 4) spaced from said mouth within the tube along said longitudinal axis; a coupling member (32) inserted into the receptacle, said coupling member having an open end, a distal end, and a sidewall extending between said distal end and said open end, said distal end facing said shoulder, said coupling member defining an interior space with a keyed shape corresponding to said keyed shape of said drive shaft for preventing rotation of said drive shaft inserted into the coupling member and receptacle; and a spring clip positioned between said receptacle and said coupling member, said spring clip having a base and a pair of spring arms extending from said base, said base positioned between said shoulder and said distal end; wherein said drive shaft is inserted into said interior space of said coupling member, and at least one of said spring arms engages at least one of said sidewall and said drive shaft to axially retain said coupling member on said drive shaft.
     With regards to claim 16, the side wall includes a flexible bridge that is at least partially spaced from the side wall, at least one of the spring arms overlying the bridge and flexing the bridge toward the interior space of the coupling member such that the bridge engages the drive shaft to axially retain the coupling member on the drive shaft.   
     With regards to claim 17, the drive shaft has a flat surface that contacts a flat surface on the coupling member (figure 1).
     With regards to claim 18, the drive shaft engages the spring clip base (the shaft fits between the arms and therefor engages the clip base).
Allowable Subject Matter
Claims 4, 6-8, 10-14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 includes the limitation that the spring clip base defined a through hole.
Claim 6 includes the limitation that the side wall of the coupling member and the second end of the sleeve includes an annular protrusion and the other of the sidewall of the coupling member and the second end of the sleeve includes an annular channel such that the protrusion snap fits into the channel.  
Claim 10 and 19 includes the spring clip arms extend in a first direction from the base, wherein the spring clip includes a pair of spring assembly tabs extending in a second direction from the base and the spring assembly tabs engage the shoulder.
The closest prior art fails to teach these limitations and therefore are indicated as allowable subject matter. 
Response to Arguments
Applicant's arguments filed 11/9/22 have been fully considered but they are not persuasive.
Applicant states that Van Den Ende fails to teach that the spring has a closed base portion that extends over at portion of the distal end of the coupling member, overlays the distal end of the coupling member or is positioned between the shoulder and the distal end of the receptacle.  The applicant believes that the spring member as indicated above has an opening between the spring arms.  
In response, the limitation “base” is very broad and can be interpreted to be just the end portion of the spring.  Therefore, even if the spring member has an opening between the spring arms, the base can still be considered the end portion of the spring clip member (as designated to the left of the line in the figure below).  For example, if what the applicant believes is true (that there is an opening between the clip arms), then the enlarged portion of the left clip arm (shown to the left of the line below) and the enlarged portion of the right clip arm (shown to the left of the line below) are considered the base and the clip arms extends from that base.  

    PNG
    media_image2.png
    261
    386
    media_image2.png
    Greyscale

Further, the limitation “at least a portion of the distal end of the coupling member” is also broad and can be interpreted to mean any portion that beyond the half way point of the coupling member is the distal end.  Therefore, a surface of the base would definitely extend over “a portion” of the distal end.  The inner surface of the base would contact an outer portion of the coupling member. 
With regards to claim 9 and the limitation that the base overlies the distal end of the coupling member, it is clear that the base of both of the spring arms would overlay the distal end of the coupling member since distal end is a broad term and as stated above can be any portion of the coupling member past the half way point.  Thus, the sides of the base contact and overlay the distal end of the coupling member. 
With regards to claim 15, the base is positioned between the shoulder and the distal end.  The shoulder is shown in figure 4 and the distal end of the coupling member fits within the spring member, thus the base would be located between the shoulder and the distal end.  
It is suggested that the applicant clarify the limitations of the spring member so that it is U-shaped or unitary to overcome the prior art of Van Den Ende.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723